PER CURIAM:
On November 29, 1994, pursuant to this Court’s order of July 14, 1994, the respondents, Donald E. Bordenkircher, Warden, West Virginia Penitentiary, et al., filed with this Court a status report on the progress of construction of the new state penitentiary, the Mount Olive Correctional Complex (hereinafter “MOCC”).
The report provided information on final inspections, security and training, the awarding of the medical and food service contracts and the inmate disciplinary policy. The report further indicated that inmates from the West Virginia Penitentiary at Moundsville (hereinafter “WVP”) will begin moving into MOCC in early January 1995.1 The parties herein have agreed to meet with the Special Master, Patrick McManus, before the end of 1994 to review all areas of operation and to assure that all of this Court’s mandates have been met.
Since the deplorable conditions of the inmates’ confinement at the WVP were originally detailed in Crain v. Bordenkircher, 176 W.Va. 338, 342 S.E.2d 422 (1986), this Court has monitored the progress of the new penitentiary, the construction of which was ordered to remedy the unconstitutional conditions at the WVP. Crain, 180 W.Va. 246, 376 S.E.2d 140 (1988). As we have previously stated: “ ‘This Court has a duty to take such actions as are necessary to protect and guard the Constitution of the United States and the Constitution of the State of West Virginia.’ Syllabus Point 2, Crain v. Bordenkircher, 180 W.Va. 246, 376 S.E.2d 140 (1988).” Syllabus, Crain v. Bordenkircher, 189 W.Va. 588, 433 S.E.2d 526 (1993). A thorough recitation of the numerous cases styled Grain v. Bordenkircher which have been before this Court may be found in our most recent Crain v. Bordenkircher, — W.Va. -, 454 S.E.2d 108 (1994).
As indicated above, the parties agree to meet with the Special Master before the year’s end to review all areas of operation of the new facility and to assure that all of this Court’s mandates have been met. Until the Court has been informed that the WVP has been closed, this ease will remain on the Court’s docket. We, therefore, direct the parties to appear before this Court on March 7, 1995, to present a status report.
Continued.
BROTHERTON, C.J., did not participate.
MILLER, Retired Justice, sitting by temporary assignment.

. MOCC was dedicated on December 12, 1994.